Citation Nr: 9926743	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1, 1976 
to 
December 3, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision 
rendered by the Chicago, Illinois Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disorder.


FINDINGS OF FACT

1.  By a rating decision rendered in March 1978, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition; the veteran did not 
appeal that determination.

2.  Evidence received subsequent to the March 1978 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.

3.  There is no medical evidence of a nexus between the 
veteran's current psychiatric disorder, and his period of 
active military service.


CONCLUSION OF LAW

1.  The March 1978 rating decision denying entitlement to 
service connection for a nervous condition is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2. Evidence received since the March 1978 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a psychiatric disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 11991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a nervous 
condition was denied in a March 1978 rating decision.  The 
veteran was informed of that determination and advised as to 
appellate rights and procedures.  However, he did not 
initiate an appeal with a timely notice of disagreement.  
Accordingly, the March 1978 determination became final.  38 
U.S.C.A. § 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Id.  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The veteran essentially contends that his psychiatric 
disorder is related to hypodermic shots he received in 
service.  At the time of the March 1978 rating decision, the 
evidence of record included the veteran's service medical 
records.  Based on this evidence, the RO denied the veteran's 
claim in March 1978.

Various items of evidence have been received subsequent to 
the March 1978 rating decision including: VA outpatient 
medical records from 1987 to April 1996; private medical 
records and social work evaluation from East Moline Mental 
Health Center and Comprehensive Community Mental Health 
Center dated December 1976; private medical records from 
Tinley Park Mental Health Center, Jackson Park Hospital, 
Franciscan Mental Health Center, Comprehensive Community 
Mental Health Center of Rock Island, dated January 1982 to 
March 1989; and private medical records from Robert Young 
Center for Community Mental Health dated April 1989 to March 
1996; January 1991 statement from the veteran's spouse; RO 
hearing transcript dated July 1996.  

The newly received evidence shows the veteran's 
hospitalization and diagnosis of paranoid personality in 
December 1976 and evidence of continued treatment until 1996.  
Therefore, the newly received medical evidence is new and 
material since it confirms the veteran's assertions of 
continuity of pertinent symptoms since service.  While 
essentially duplicative as to the underlying assertion, the 
Board believes that the evidence confirming the veteran's 
assertion regarding a continuity of pertinent symptoms since 
service is significant to the extent that it may lend support 
to the veteran's assertion that he has had a nervous 
condition since service.  The Board therefore believes that 
the medical evidence of the veteran suffering from 
psychiatric symptoms since shortly after service is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
must be viewed as new and material, and the veteran's claim 
has therefore been reopened.

The Board must now consider whether the veteran's claim is 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  It should also be noted that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c).

Service medical records indicate an admission note dated 
November 21, 1976 with an impression of immature personality.  
The veteran was unable to complete boot camp due to his flat 
feet.  The examiner further noted..."No evidence of psychosis 
or clinical depression.  Not deemed to be suicidal.  
Descriptively = [h]e wants what he wants when he wants it.  
He is good at finding caretakers.  Denies drugs and alcohol 
abuse."  Diagnosis was acute situational reaction.  Veteran 
was later transferred to Naval Regional Medical Center, San 
Diego.  Clinical records dated November 22, 1976 also 
indicate an impression of adjustment reaction of adult life.  
The veteran was discharged due to a diagnosis of pes 
valgoplanus with hallux valgus, bilateral feet.

After separation from service, private medical records show 
the veteran was hospitalized with a provisional diagnosis of 
anti-social personality on December 7, 1976.  The veteran 
received subsequent private and VA treatment with various 
diagnoses, to include paranoid personality on his second 
hospital admission in December 1976.  There is no medical 
evidence of a psychiatric disorder during service.  Further, 
the medical evidence submitted does not contain an opinion 
suggesting a link between the veteran's personality disorder 
in service and any current psychiatric disorder.  Without 
medical evidence of such a nexus, the Board must view the 
veteran's claim as not well-grounded.

The Board recognizes the veteran's contentions and the 
testimony offered by the veteran and his spouse.  However, to 
the extent that the veteran and his spouse are attempting to 
link current disability to service, they are not competent 
since it has not been shown that they have the necessary 
medical skills and training to offer opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

In sum, although the veteran's claim has been reopened, it is 
not well-grounded.  The Board views the above discussion as 
sufficient to inform the veteran that medical evidence 
linking his psychiatric disorder to service is necessary to 
well-ground his claim.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 69.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened; however, because a well-grounded claim has not been 
submitted, service connection for a psychiatric disorder is 
denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

